Per Curiam.
After careful and full consideration of the evidence, we are of opinion, and so decide, that there is no evidence sufficient to support plaintiff’s allegation that Lonnie Nix was crossing Highway #70 within an unmarked crosswalk at an intersection. G.S. 20-173; G.S. 20-174; G.S. 20-38(1).
If it be conceded that the evidence was sufficient to require submission of an issue as to defendant’s actionable negligence, it is manifest, that the negligence of Lonnie Nix was at least one of the proximate causes of his fatal injuries. The only reasonable conclusion to be drawn from the evidence is that Lonnie Nix, notwithstanding he could and should have observed the approach of defendant’s car, walked or ran directly into the path thereof. The applicable legal principles are stated in Blake v. Mallard, 262 N.C. 62, 136 S.E. 2d 214, and cases cited.
On the grounds stated, the judgment of involuntary nonsuit is affirmed.
Affirmed.